 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   THOMAS BELTRAN, et al.,                         Case No. 1:18-cv-01676-LJO-SAB

12                 Plaintiffs,                       ORDER RE STIPULATION TO CONTINUE
                                                     SCHEDULING CONFERENCE
13          v.
                                                     (ECF No. 12)
14   OLAM SPICES AND VEGETABLES, INC.,

15                 Defendant.

16

17          On September 17, 2019, the parties filed a stipulation to continue the scheduling

18 conference in this matter. Finding good cause, IT IS HEREBY ORDERED that the scheduling

19 conference set for September 24, 2019 is CONTINUED to October 15, 2019, at 9:30 a.m. in
20 Courtroom 9. The parties shall file a joint scheduling report one week prior to the continued

21 date.

22
     IT IS SO ORDERED.
23

24 Dated:     September 18, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                 1
